DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendments
Applicant's amendments filed 1/31/2022 to claim 6 has been entered. Claim 23 has been Canceled. Claims 6-22 remain pending, of which claims 6-18 and 22 are being considered on their merits. Claims 19-21 remain withdrawn from consideration. References not included with this Office action can be found in a prior action. Any rejections of record not particularly addressed below are withdrawn in light of the claim amendments and applicant’s comments.	
Election/Restrictions
Applicant’s election without of Group III, claims 6-18, drawn to an apparatus, in the reply filed on 9/28/2020 stands.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6-8, 11 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Shapira-Schweitzer et al (2009, Journal of Molecular and Cellular Cardiology, 46: 213–224; reference U) in view of Chen et al (U.S. PGPUB 2014/0220555) and Xu et al (2007, Journal of Bioactive and Compatible Polymers, 22(4):363-377).
Shapira-Schweitzer teaches a method for assaying the cardiomyocytes to survive and generate a functional cardiac syncytium in a three-dimensional fibrinogen hydrogel environment (see abstract). Regarding claims 6 and 22, Shapira-Schweitzer teaches that cardiomyocytes suspended in the hydrogel aggregated to form embryoid bodies (reads on organoid) (see section 2.3), and that the hydrogel supports maturation of cardiac cell embryoid bodies as they display spontaneous and synchronized beating (see col. 1 on page 223 and Figure 3). Shapira-Schweitzer teaches that this model is useful for methods relating to assaying cardiomyocyte function (see col. 1 on page 223). Regarding claim 7, Shapira-Schweitzer teaches the cells express actinin (see abstract). Regarding claim 8, Shapira-Schweitzer teaches monitoring the development of the cardiac cell embryoid bodies (see Figure 1-7), which reads on a cardiac monitor associated with the cardiac cells.
Shapira-Schweitzer does not teach the cells are in an apparatus with the claimed inlets, outlets, and chambers, or teach that the polymerized fibrin gel further comprises gelatin or that it is cross-linked using thrombin.
Chen is drawn to methods for generating microtissues (see abstract). Regarding claim 6, Chen teaches that the microtissues are three-dimensional micro-scale constructs of cardiac cells embedded within collagen/fibrin 3D polymerized matrices inside a chamber (see paragraphs [0010] and [0043]). Regarding claim 23, Chen does not teach the cells in the matrix further comprise an additional support. Regarding claim 6, Chen teaches the matrix can be a fibrin matrix combined with other hydrogel forming materials (see paragraph [0070]). Regarding claim 6, Chen teaches that the cells in this system begin spontaneously beating together (see paragraph [0080] and [0086]-[0087]). Regarding claims 6 and 22, Chen teaches an embodiment wherein this chamber of beating cardiac cells forming a microtissue can be coupled to or incorporated into microfluidics devices (see paragraph [0123]); reads on organoid. Regarding claim 6, Chen teaches an example wherein the chamber comprising the cardiac microtissue can be integrated with "human-on-a-chip" devices, and can include multiple compartments connected by one or more channels, such that cells of one or more organs can be housed in each compartment (see paragraph [0123]).  Regarding claims 6 and 11, Chen teaches in the example that the channels can be coupled to, a pump, and can be configured for the introduction of one or more microfluidic streams that deliver, remove, or exchange fluids bathing the wells/micro-wells, and that such devices can automate the delivery of compounds and media to each compartment separately in an automated fashion (see paragraph [0123]).  Regarding claim 7, Chen teaches the cells express actinin and troponin T (see paragraphs [0013] and [0074]). Regarding claim 8, Chen teaches the system comprises a cardiac monitor (see paragraph [0064]). Regarding claim 11, Chen teaches the chamber comprise growth media and Chen teaches that additional media can be injected into the chambers (reads on growth media reservoir) (see paragraphs [0065] and [0086]). 
Regarding claim 6, Xu teaches fibrin-gelatin matrices are favorable for a cell assembly matrix in that it is easily manipulated, and supports in vitro cell functions (see abstract). Regarding claim 6, Xu teaches fibrin-gelatin matrices are cross-linked using thrombin (see pages 365 and 373).
It would have been obvious to combine Shapira-Schweitzer with Chen to use a Chen’s apparatus to assay Shapira-Schweitzer’s cells. A person of ordinary skill in the art would have had a reasonable expectation of success in using Chen’s apparatus to assay Shapira-Schweitzer’s cells because Chen teaches that their apparatus is suitable for constructs of cardiac cells embedded within. It would have been obvious not to anchor the construct because Shapira-Schweitzer teaches the cardiac constructs can be assayed while suspended in a hydrogel. The skilled artisan would have been motivated to use a Chen’s apparatus to assay Shapira-Schweitzer’s cells because Chen highlights an apparatus that has further assay functions than Shapira-Schweitzer’s standard culture dishes. The skilled artisan would have been motivated to not to anchor the construct because Shapira-Schweitzer teaches the cardiac constructs can be assayed while suspended in a hydrogel.
It would have been obvious to combine Shapira-Schweitzer with Chen and Xu use a fibrin-gelatin matrix that is cross-linked using thrombin as Shapira-Schweitzer’s fibrin containing gel matrix. A person of ordinary skill in the art would have had a reasonable expectation of success in using a fibrin-gelatin matrix that is cross-linked using thrombin as Shapira-Schweitzer’s fibrin containing gel matrix because Xu teaches fibrin-gelatin matrices support cellular function in vitro and that they are cross-linked using thrombin. The skilled artisan would have been motivated to use a fibrin-gelatin matrix that is cross-linked using thrombin as Shapira-Schweitzer’s fibrin containing gel matrix because Xu teaches fibrin-gelatin matrices are favorable for a cell assembly matrix in that it is easily manipulated, and supports in vitro cell functions, and Shapira-Schweitzer teaches that matrices comprising fibrin are useful for Shapira-Schweitzer’s construct.
	Therefore, the invention as a whole would have been prima facie obvious to a person of ordinary skill at the time the invention was made.	
Claim 9-10 and 12-18 are rejected under 35 U.S.C. 103 as being unpatentable over Shapira-Schweitzer et al (2009, Journal of Molecular and Cellular Cardiology, 46: 213–224) in view of Chen et al (U.S. PGPUB 2014/0220555) and Xu et al (2007, Journal of Bioactive and Compatible Polymers, 22(4):363-377) as applied to claims 6-8, 11 and 22 above, and further in view of Hickman et al (U.S. PGPUB 2015/0219622).
The teachings of Shapira-Schweitzer in view of Chen and Xu are discussed and relied upon above. Additionally, it is noted that regarding claims 13-15, Chen teaches in the example that the channels can be coupled to, a pump, and can be configured for the introduction of one or more microfluidic streams that deliver, remove, or exchange fluids bathing the wells/micro-wells, and that such devices can automate the delivery of compounds and media to each compartment separately in an automated fashion (see paragraph [0123]).  Regarding claim 16, Chen teaches the chamber comprise growth media and Chen teaches that additional media can be injected into the chambers (reads on growth media reservoir) (see paragraphs [0065] and [0086]). Regarding claim 9, Chen teaches that the system can be used with liver cells (see paragraph [0011] and claim 7).
Shapira-Schweitzer in view of Chen and Xu does not teach a secondary chamber in fluid communication with the first chamber, wherein the second chamber comprises liver cells (claims 9-10) that is configured to circulating fluid back from the first chamber from the second chamber (claim 17). Shapira-Schweitzer in view of Chen and Xu does not teach an optically transparent window (claim 12) or that the device is packaged in a container (claim 18).
Regarding claims 9-10 and 17, Hickman teaches an organ system mimicking device, on-a-chip system, wherein different microtissues are in different fluidically connected chambers, such that the fluid can flow between the chambers and be recycled back (see paragraphs [0010], [0019] and [0102], and Figures 4 and 7). Regarding claim 18, like Chen, Hickman also teaches hydrogels in the chambers (see paragraphs [0097]-[0102]) and that materials can be stored in a desiccator (see paragraph [0136]). Regarding claim 12, Hickman teaches the chambers can be fitted with a transparent base (see paragraphs [0140] and [0167]). 
It would have been obvious to combine Shapira-Schweitzer in view of Chen and Xu and Hickman to connect Chen’s cardiac chamber to a liver chamber as taught by Hickman. A person of ordinary skill in the art would have had a reasonable expectation of success in connecting Chen’s cardiac chamber to a liver chamber as taught by Hickman because both Chen and Hickman teach that cardiac and liver chambers can be used together. The skilled artisan would have been motivated to connect Chen’s cardiac chamber to a liver chamber as taught by Hickman because Hickman specifically highlights the usefulness of this set-up.
It would have been obvious to combine Shapira-Schweitzer in view of Chen and Xu and Hickman use a transparent window and place the device in a container as taught by Hickman. A person of ordinary skill in the art would have had a reasonable expectation of success in using a transparent window and place the device in a container as taught by Hickman because Hickman teaches that both of these are compatible with organ mimicking devices. The skilled artisan would have been motivated to use a transparent window and place the device in a container as taught by Hickman because Hickman specifically highlights the usefulness of this set-up.
	Therefore, the invention as a whole would have been prima facie obvious to a person of ordinary skill at the time the invention was made.
Response to Arguments
Applicant's arguments filed 1/31/2022 have been fully considered but they are not persuasive. 
Applicant alleges that Chen teaches away form the claimed apparatus because Chen’s cardiac constructs are anchored to supports. However, the primary reference Shapira-Schweitzer teaches that cardiac cell embryoid bodies unanchored and suspended in a hydrogel display spontaneous and synchronized beating, and are therefore useful for other assays. Therefore this limitation is obvious over the new primary reference Shapira-Schweitzer.
Applicant alleges that Chen does not teach the cells beating together. However, the primary reference Shapira-Schweitzer teaches that cardiac cell embryoid bodies suspended in a hydrogel display spontaneous and synchronized beating. Therefore this limitation is obvious over the new primary reference Shapira-Schweitzer.
	Conclusion
No claims are free of the art. No claims are allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Stephanie McNeil whose telephone number is (571)270-5250. The examiner can normally be reached Monday - Friday 9:30am - 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sharmila Landau can be reached on 5712720614. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/S.A.M/Examiner, Art Unit 1653                                                                                                                                                                                                        /SHARMILA G LANDAU/Supervisory Patent Examiner, Art Unit 1653